Exhibit 10.149

 

 

 

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as buyer (“Buyer”),

and

PENNYMAC CORP., as seller (“Seller”),

__________

AMENDMENT NO. 3

dated as of December 31, 2018

to the

MASTER REPURCHASE AGREEMENT

dated as of August 18, 2017

 

 

 

 

--------------------------------------------------------------------------------

 

Amendment No. 3 TO MASTER REPURCHASE AGREEMENT

This Amendment No. 3 to Master Repurchase Agreement, dated as of December 31,
2018 (this “Amendment”), is entered into by and among Deutsche Bank AG, Cayman
Islands Branch (“Buyer”) and PennyMac Corp. (“Seller”).  Any capitalized terms
not defined herein shall have the meaning assigned to such term in the Master
Repurchase Agreement (as defined below).

WHEREAS, the parties hereto entered into that certain Master Repurchase
Agreement, dated as of August 18, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Master Repurchase Agreement”);

WHEREAS, the parties hereto desire to modify the Master Repurchase Agreement as
described below;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.Amendment.  

(a)Section 1 of the Master Repurchase Agreement is hereby amended by deleting
the definition of “Maximum Amount” in its entirety and replacing them with the
following:

“Maximum Amount” shall mean $950,000,000.

Section 2.Conditions to Effectiveness of this Amendment.

(a)This Amendment shall become effective upon the execution and delivery of this
Amendment by all parties hereto (the “Amendment Effective Date”).

(b)Master Repurchase Agreement Remains in Effect.  Except as expressly amended
by this Amendment, the Master Repurchase Agreement remains in full force and
effect and nothing in this Amendment shall otherwise affect any other provision
of the Master Repurchase Agreement or the rights and obligations of the parties
thereto.

Section 3.Expenses.  Seller hereby agrees that in addition to any costs
otherwise required to be paid pursuant to the Master Repurchase Agreement,
Seller shall be responsible for the payments of the reasonable and documented
legal fees and out-of-pocket expenses of legal counsel to Buyer incurred in
connection with the consummation of this Amendment and all other documents
executed or delivered in connection therewith.

Section 4.Representations; Ratifications Covenants.  

(a)In order to induce Buyer to execute and deliver this Amendment, Seller hereby
represents and warrants to Buyer that as of the date hereof, Seller is in full
compliance with all of the terms and conditions of the Master Repurchase
Agreement and no Default or Event of Default has occurred and is continuing
under the Master Repurchase Agreement.

 

--------------------------------------------------------------------------------

 

(b)The parties hereto ratify all terms of the existing Master Repurchase
Agreement other than those amended hereby, and ratify those provisions as
amended hereby.

Section 5.Incorporation by Reference.  Sections 13.02 (Notices), 13.11
(Successors and Assigns), 13.13 (Captions), 13.14 (Counterparts), 13.15
(Governing Law; Repurchase Agreement Constitutes Security Agreement), 13.17
(Electronic Signatures), 13.18 (Submission To Jurisdiction; Waivers), 13.19
(Waiver of Jury Trial) and 13.30 (Entire Agreement) of the Master Repurchase
Agreement are incorporated herein by reference, mutatis mutandis.

[signature pages follow]

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH,

as Buyer

By:

 

/s/ Timothy P.F. Crowley

Name:

 

Timothy P. F. Crowley

Title:

 

Director

 

 

 

By:

 

/s/ Genevieve Nestor

Name:

 

Genevieve Nestor

Title:

 

Managing Director

 

PENNYMAC CORP.,

as Seller

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 